DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are presented for examination.

Reason for Allowance
2.    Claims 1-18, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Lapinski (US 20140267364) discloses an automated method for enabling a user to paint and load a photograph (see par 23, 33 and 37), receiving a digital image, display of a room image uploaded by a user (see par 21-24, 33 and 37), wherein the user may then select a desired color to apply to the wall, such as form a color palette (see par 25); provides a user with a tool (e.g. a brush cursor), to manually touch up the generated overlay with additional pixel units ... if the generated overlay does not cover the entirety of wall, see par 87). Paragraph 89-90 discloses providing a user a tool ... allowing the user to erase portions of the generated overlay and provides a user tool to mask one or more regions ... to prevent the overlay from being generated in these regions. Lapinski further discloses user options may increase brush width (see par. 87).	

The eraser tool described by the Lapinski reference is different and distinguishable from the straight-line masking tool recited by claims 1, 6 and 11. For example, the Lapinski eraser tool simply erases portions of an overlay to expose the imager beneath the overlay. This is not how the straight-line masking tool recited by claim 1 operates. Instead, the straight-line masking tool recited by claim 1 is configured to block off and segregate a third area of a room image on one side of a straight line from a fourth area of the room image on an opposite side of the straight line so that color can be applied to only the fourth area of the room image and not the third area of the room image. Specifically, claims 1, 6 and 11 recite employing the straight-line masking tool in response to selection of the second icon to block off a third area of the room image with a straight line such that color will not be applied to the third area blocked off by the straight line when color is applied to a fourth area of the room image, the fourth area being on an opposite side of the straight line from the third area.
As such, the eraser tool described in paragraph 90 of Lapinski does not perform the above functionality of the straight-line masking tool recited by claims 1, 6 and 11. Specifically, the eraser tool of Lapinski cannot “block off a third area of the room image with a straight line such that color will not be applied to the third area blocked off by the straight line when color is applied to a fourth area of the room image, the fourth area 

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/09/2021